TAYLOR, Commissioner.
This is a suit for damages for personal injuries filed by Eli Edmondson against Pat Jackson for injuries received in an automobile accident. Verdict and judgment upon jury findings were for plaintiff. The Court of Civil Appeals affirmed the judgment. 129 S.W.2d 369.
The questions essential to a determination of the case are discussed in the opinion of the Court; and as the application for writ of error complains of alleged errors upon only those questions, reference is made to the opinion for a statement of case.
Defendant’s application for the writ was-granted upon the court’s inclination “to the view that plaintiffs allusion to the ‘adjuster’' informed the jury that defendant had insurance.”
We find it unnecessary, for reasons that will presently appear, to decide the question raised.
Under our view it is necessary to reverse the case because of the action of the Court of Civil Appeals in upholding the trial court’s failure to embrace in its definition of “proximate cause” the term “new independent cause.”
The Court of Civil Appeals does not question the duty of the trial court, in the event the evidence raises the question, to include-the term in its definition of “proximate cause,” and define same.
Since the case may be again tried,, the evidence bearing upon the question will be alluded to only briefly. Four cars were involved in the collision. Two were proceeding through the town of Tennyson on the Bronte-San Angelo highway headed south, defendant’s car and J. T. Henry’s car. Two were parked on the west side of the highway, about two-tenths of a mile south of the postoffice in the town of Tennyson, R. I.'Brown’s car and a car belonging to Pete Manos in which plaintiff was seated at the time of the collision. The parked cars likewise were headed south. The Manos car was parked about five feet off the paved portion of the highway and Brown’s car was parked about six to ten feet, behind it, whether so as to obscure the Manos car from the vision of one approaching the scene on the highway from the north being a matter upon which the evidence was conflicting. There is evidence to the effect that defendant in the vicinity of the Henry car veered off the paved portion of the highway, hit the back end of Brown’s car and then collided with the Manos car in which plain.tiff was sitting. There is also testimony that before the cars came to rest after the first parked car was struck all four were involved’ by actual impacts in the several, collisions.
It appears from the evidence pointed out that it was such as to raise a question of “new and independent cause.” The Court of Civil Appeals erred in upholding the trial court’s failure to define the term and include it in its definition of “proximate cause.” Orange & N. W. R. Co. v. Harris et al., 127 Tex. 13, 89 S.W.2d 973, 975; Southland Greyhound Lines v. Cotten, 126 *795Tex. 596, 91 S.W.2d 326; Southern Ice & Utilities Co. v. Richardson, 126 Tex. 82, 95 S.W.2d 956; Tarry Warehouse & Storage Co. v. Duvall, 131 Tex. 466, 115 S.W.2d 401.
We are in agreement with the Court of ’Civil Appeals upon all other questions presented, except that upon which the writ was granted. Since no questionable allusion that might inject into the case the question of insurance should be made upon another trial, it is unnecessary to discuss and determine the question as presented by the present record.
The judgment of the Court of Civil Appeals is reversed and the cause is remanded.
Opinion adopted by the Supreme Court.